DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 and 10-19 in the reply filed on January 19, 2022 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Pushing mechanism as recited in claims 1-5, 7, 8
Swing mechanism as recited in claims 1-6
Pushing force control unit as recited in claims 1-8
Elevating  mechanism as recited in claim 5
Conveyance mechanism as recited in claim 10
Cleaning module as recited in claim 10
Drying module as recited in claim 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Pushing mechanism is recited in [0028] of the original specification and includes an elevating mechanism 53 includes the air cylinder 5012, an electropneumatic regulator 50-18a, a precise regular 50-18b, a PID controller 50-15.
Swing mechanism is recited in [0020] of the original specification which includes a swing arm 50 and a rotation shaft 51
Pushing force control unit is recited in [0021] and [0035] of the original specification
 as part of control unit 90
Elevating  mechanism is recited in [0028] of the original specification that includes the air cylinder 50-12, an electropneumatic regular50-18a, a precise regular 50-18b, a PID controller 50-15.
Conveyance mechanism is interpreted as robots according to [0044] of the original specification
Cleaning module is interpreted as element 200, cleaning chamber according to [0044]
Drying module is interpreted as element 600, drying chamber according to [0044]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The examiner is unsure if the claim is directed to an apparatus for processing a specific wafer (interpreted as an intended use) or if the claim is directed to a system that comprises a substrate that is a structural part of the system and that the system further includes a table and a head. For the purposes of examination, claims 11-19 (see Claims 11-19 are  rejected under 35 U.S.C. 102(a)(1) as anticipated by Kobata et al (US 2017/0047237) or, in the alternative, under 35 U.S.C. 103 as obvious over Kobata et al (US 2017/0047237) in view of Abe et al (US 2010/0075501) below).
will be treated where the substrate is a matter of an intended use and is not seen a  structural part of the apparatus and where the substrate required

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10, 11, 14, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No.10,665,487 held to Kobata et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the patent fully encompasses the scope of the present invention.
Regarding claim 1:	The patent claims a stage (substrate holding unit that includes a stage see claim 1 of the patent), a catalyst holding head (see claim 1 of the patent recites a catalyst holding unit), a pushing mechanism (driving unit that moves the stage and catalyst holding unit relative to one another), a swing mechanism (see claims 29 and 31 of the patent where a swing arm is recited), and a pushing force control unit (see claim 19 of the patent).
Regarding claims 2-5: and 8	See claims 19 and 30 of the patent where a control unit and PID controller are recited respectively.
Regarding claim 6:	See claims 3, 6-8, 26, and 27 of the patent claims an elastic member and a pressure chamber with fluid.
Regarding claim 7:	See claim 29 and 31 of the patent.
Regarding claim 10:	The patent claims in claim 24 conveyance mechanism (substrate transfer unit), cleaning module (substrate cleaning unit), and drying module(substrate drying unit). 	
Regarding claims 11 and 18:	The substrate or workpiece the apparatus is processing is not a structural part of the apparatus and thus does not structurally limit the apparatus. The limitations reciting the workpiece are interpreted as a matter of an intended use and the patent is inherently capable of processing the claimed type of substrate with the claimed layers.
Regarding claim 14: Claim 9 of the patent recites that he catalyst includes two more kinds of individual catalysts or a mixture.
Regarding claim 19:	The limitation reciting the process used to hold the catalyst is interpreted as a matter of product by process and does not structurally limit the apparatus of the patent.

Alternatively, claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No.10,665,487 held to Kobata et al in view of Abe et al (US 2010/0075501).
The claims of  the patent were addressed above.
The patent fails to claim the specific substrate.
The prior art of Abe et al teaches processing a wafer via a CMP method wherein the wafer is described as including an insulating film layer 12 where a groove is formed, a barrier metal layer 16 and a wiring metal layer 18 see Fig. 1 [0068] – [0072]. The motivation to use the substrate of Abe et al in the apparatus of the patent is that the type of wafer is a known processing target. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to use the substrate of Abe et al in the apparatus of Kobata et al.

Claims 12, 13, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No.10,665,487 held to Kobata et al in view of Yamauchi et al (US 2009/0095712).
The claims of the patent held to Kobata et al were discussed above.
Recall the recitation of the specific type of substrate  as seen in claim 11 is interpreted as a matter of an intended use.
Regarding claims 12 and 13: The patent fails to recite the specific types of catalysts used.
The prior art of Yamauchi et al teaches a flattening method where a substrate is processed using a CARE apparatus (catalyst referred etching). This apparatus comprises a substrate holder 130 (table), a catalyst platen 126 (head). According to the abstract of Yamauchi et al the catalyst is selected from a group consisting of transition metals (see [0111] of Yamauchi et al which lists a few metal that are recited in claim 12 of the present invention). See [0081] where the catalyst can be an alloy of molybdenum and platinum., see also [0109]. The motivation to modify the apparatus of the patent to use the specific catalyst suggested by Yamauchi et al is that these catalysts have the desired chemical and physical properties necessary to process the wafer to yield the optimal process result. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of the patent with the suggested catalysts of Yamauchi et al.
Regarding claim 15:	The patent fails to recite a nozzle for supplying a processing liquid on the substrate to the table. According to [0072] of Yamauchi et al and as illustrated in Fig. 2 a supply nozzle 174 is provided to supply the processing fluid to the wafer. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of the patent to use a nozzle as suggested by Yamauchi et al.
 Regarding claim 16: The patent fails to a processing liquid containing a compound with an oxidizing property and an electrolyte.
See in [0005] of Yamauchi et al the processing liquid includes a hydrohalic acid (HCl is an example), nitric acid is recited in [0012], sulfuric acid is recited in [0014].  According to [0014] of Yamauchi et al the processing solution can also contain an alcohol which a known oxidizing agent. These oxidizing agents can be including to improve the wetting of the processing solution. See also [0067] and [0069] of Yamauchi et al which suggests that the oxidizing agent improves the processing rate. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of the patent with the processing liquid suggested by Yamauchi et al.
Regarding claim 17: The patent further fails to recite the specific type of electrolyte used.
See in [0005] of Yamauchi et al the processing liquid includes a hydrohalic acid (HCl is an example), nitric acid is recited in [0012], sulfuric acid is recited in [0014].  The motivation to use these specific electrolytes is that they are known to have the desired chemical and physical properties necessary to process the wafer to yield the optimal process result.

Claims 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No.10,665,487 held to Kobata et al in view of Abe et al (US 2010/0075501) and Yamauchi et al (US 2009/0095712).
Regarding claims 12 and 13: The claims of the patent held to Kobata et al using the substrate suggested by Abe et al were discussed above.
The patent held to Kobata et al using the substrate suggested by Abe et al fails to recite the specific types of catalysts used.
The prior art of Yamauchi et al teaches a flattening method where a substrate is processed using a CARE apparatus (catalyst referred etching). This apparatus comprises a substrate holder 130 (table), a catalyst platen 126 (head). According to the abstract of Yamauchi et al the catalyst is selected from a group consisting of transition metals (see [0111] of Yamauchi et al which lists a few metal that are recited in claim 12 of the present invention). See [0081] where the catalyst can be an alloy of molybdenum and platinum., see also [0109]. The motivation to modify the apparatus of the patent to use the specific catalyst suggested by Yamauchi et al is that these catalysts have the desired chemical and physical properties necessary to process the wafer to yield the optimal process result. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of the patent with the suggested catalysts of Yamauchi et al.
Regarding claim 14: Claim 9 of the patent recites that he catalyst includes two more kinds of individual catalysts or a mixture.
Regarding claim 15:	The patent fails to recite a nozzle for supplying a processing liquid on the substrate to the table. According to [0072] of Yamauchi et al and as illustrated in Fig. 2 a supply nozzle 174 is provided to supply the processing fluid to the wafer. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of the patent to use a nozzle as suggested by Yamauchi et al.
 Regarding claim 16: The patent fails to a processing liquid containing a compound with an oxidizing property and an electrolyte.
See in [0005] of Yamauchi et al the processing liquid includes a hydrohalic acid (HCl is an example), nitric acid is recited in [0012], sulfuric acid is recited in [0014].  According to [0014] of Yamauchi et al the processing solution can also contain an alcohol which a known oxidizing agent. These oxidizing agents can be including to improve the wetting of the processing solution. See also [0067] and [0069] of Yamauchi et al which suggests that the oxidizing agent improves the processing rate. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the apparatus of the patent with the processing liquid suggested by Yamauchi et al.
Regarding claim 17: The patent further fails to recite the specific type of electrolyte used.
See in [0005] of Yamauchi et al the processing liquid includes a hydrohalic acid (HCl is an example), nitric acid is recited in [0012], sulfuric acid is recited in [0014].  The motivation to use these specific electrolytes is that they are known to have the desired chemical and physical properties necessary to process the wafer to yield the optimal process result.
Regarding claim 18:	The substrate or workpiece the apparatus is processing is not a structural part of the apparatus and thus does not structurally limit the apparatus. The limitations reciting the workpiece are interpreted as a matter of an intended use and the patent is inherently capable of processing the claimed type of substrate with the claimed layers.
Regarding claim 19:	The limitation reciting the process used to hold the catalyst is interpreted as a matter of product by process and does not structurally limit the apparatus of the patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobata et al (US 2017/0047237).
Regarding claim 1:	 A substrate processing apparatus comprising: a stage 20-2 (substrate holding unit 20) for holding a substrate with a surface to be processed upward; a catalyst holding head (catalyst holding unit 30) for holding a catalyst to process the surface to be processed of the substrate; a pushing mechanism for pushing the catalyst holding head against the surface to be processed of the substrate; a swing mechanism (swing arm 50) for swinging the catalyst holding head in a radial direction of the substrate; and a pushing force control unit (pressure control mechanism 35a) configured to adjust a pushing force of the catalyst holding head by the pushing mechanism according to a position of the catalyst holding head or a contact area between the substrate and the catalyst when the catalyst projects to outside the substrate by the swing of the catalyst holding head.  See Fig. 4 and [0226] of Kobata et al.

Regarding claim 2:	 The substrate processing apparatus according to claim 1, wherein the pushing force control unit 35a is configured to adjust the pushing force of the catalyst holding head by the pushing mechanism such that a pressure applied to a contact region between the substrate and the catalyst becomes constant.  See Fig. 4 and [0226] of Kobata et al.

Regarding claim 3:	 The substrate processing apparatus according to claim 1, wherein in a state where the catalyst projects to outside the substrate, the pushing force control unit (35a see [0226] is configured to decrease the pushing force of the catalyst holding head by the pushing mechanism as the position of the catalyst holding head is away from a center position of the substrate, and increase the pushing force of the catalyst holding head by the pushing mechanism as the position of the catalyst holding head approaches the center position of the substrate.  See Fig. 4 and [0226] of Kobata et al.

Regarding claim 4:	The substrate processing apparatus according to claim 1, wherein the pushing force control unit 35a is configured to decrease the pushing force of the catalyst holding head by the pushing mechanism as the contact area between the substrate and the Page 2 of 7 4877-0521-5495.1DOCKET NO.: 101728.000224PATENT Application No.: 17/132,573 Office Action Dated: December 6, 2021 catalyst decreases, and the pushing force control unit is configured to increase the pushing force of the catalyst holding head by the pushing mechanism as the contact area between the substrate and the catalyst increases.  See Fig. 4 and [0226] of Kobata et al.

Regarding claim 5:	The substrate processing apparatus according to claim 1, wherein the pushing mechanism (see [0244] which recites an air cylinder 50-12, electropneumatic regulator 50-18a, PID controller 50-15) includes an elevating mechanism (see vertical movement is recited in [0249] configured to move up and down the catalyst holding head, and the pushing force control unit is configured to control moving up and down of the catalyst holding head by the elevating mechanism to adjust the pushing force.  

Regarding claim 6:	The substrate processing apparatus according to claim 1, wherein the catalyst holding head includes an elastic member 32c and a base material, the elastic member holds the catalyst, and the base material holds the elastic member, the pushing mechanism includes a fluid source (see Figs 3,4 and air), and the fluid source is configured to supply a fluid to a space formed between the base material and the elastic member, and the pushing force control unit is configured to control a flow rate of the fluid supplied from the fluid source to the space to adjust the pushing force.  See claims 137 and 138 of Kobata et al.

Regarding claim 7:	The substrate processing apparatus according to claim 1, wherein the swing mechanism includes a swing arm 50 and a rotation shaft 51/gimbal mechanism 30-32 see [0242], the swing arm holds the catalyst holding head, and the rotation shaft rotatably holds the swing arm, and the pushing force control unit is configured to calculate the position of the catalyst holding head based on a rotation angle of the swing arm.  See claims 164 and 165 where a PID controller is recited and a swing arm see also [0223]

Regarding claim 8:	The substrate processing apparatus according to claim 7, wherein the pushing force control unit  (PID controller 50-15 see [0244] and [0245]) configured to calculate the contact area between the substrate and the catalyst based on the position of the catalyst holding head and a diameter of the catalyst.

Regarding claim 10:	 See Fig. 64 of Kobata et al which illustrated s conveyance mechanism (robot), cleaning modules 1-3, and a drying module.

Regarding claims 11 and 18:	The substrate or workpiece the apparatus is processing is not a structural part of the apparatus and thus does not structurally limit the apparatus. The limitations reciting the workpiece are interpreted as a matter of an intended use and the patent is inherently capable of processing the claimed type of substrate with the claimed layers. Nevertheless, the prior art of Kobata et al in [0250] recites a processing target (substrate) made of a barrier metal layer, groove, and a wiring metal layer.

Regarding claims 12 and 13:	The suggested types of metals are listed in [0250] of Kobata et al.

Regarding claim 14:	See [0020] and claim 143 of Kobata et al.

Regarding claim 15:	Nozzle 40, 40b, 30-40, 240, 608, 640 is illustrated in various figures and recited throughout of Kobota et al to provide processing solution see [0223] and Fig. 2.

Regarding claim 16: The prior art of Kobota et al teaches an electrolyte and oxidizing agent (ozone water) in [0250].

Regarding claim 17:	The prior art of Kobota et al teaches an electrolyte in [0250].

Regarding claim 19:	The limitation reciting the process used to hold the catalyst is interpreted as a matter of product by process and does not structurally limit the apparatus of the patent. See also the recitation of sputtering, CVD, plating in [0125]. [0219], and [0323] of Kobata et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fukunaga et al (US 2021/0166967) which teaches a substrate polishing apparatus  with an electrotype bath 650 see [0055].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/            Primary Examiner, Art Unit 1716